EXHIBIT 16.1 KABANI & COMPANY, INC. Certified Public Accountants 6033 West Century Blvd., Suite 810, Los Angeles, CA 90045 Phone (310) 568-1625 Fax (310) 410-0371 www.kabanico.com September 30, 2010 Office of the Chief Accountant SECPS Letter File Mail Stop 9-5 Securities and Exchange Commission 450 Fifth Street, NW Washington, DC 20549 Re: TONGJI HEALTHCARE GROUP, INC. File No. 333-140645 We have read the statements that we understand TONGJI HEALTHCARE GROUP, INC. will include under Item 4.01 of the Amendment No. 1 of Form 8-K report, dated September 30, 2010, it will file regarding the recent change of auditors. We agree with such statements made regarding our firm. Very truly yours,
